DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a printing device comprising: 
 	a feeding tray on which a sheet can be mounted; 
 	a first conveying passage in which the sheet is conveyed in a first conveying direction;
 	an image recording unit disposed along the first conveying passage and configured to record an image on the sheet; 
 	a cutting unit disposed along the first conveying passage at a position downstream of the image recording unit in the first conveying direction, the cutting unit being configured to cut the sheet; 
 	a second conveying passage in which the sheet is conveyed in a second conveying direction different from the first conveying direction, the second conveying passage being connected to the first conveying passage at a merging position on the first conveying passage positioned upstream of the image recording unit in the first conveying direction; and 
 	a controller configured to perform: 
 	 	(a) conveying the sheet mounted on the feeding tray to the image recording unit;
 	 	(b) recording, using the image recording unit, an image on the sheet; 
 	 	(c) cutting, using the cutting unit, the sheet on which the image has been recorded in the (b) recording at a cutting position on the sheet to divide the sheet into a first sheet on which the image has been recorded and a second sheet on which the image has not been recorded; 
 	 	(d) discharging the first sheet to an outside; and 
 	 	(e) conveying the second sheet to the second conveying passage.

3.	U.S. Patent application publication number 20130140761 to Uchino disclosed a similar invention in Fig. 2. Unlike in the instant application, Uchino is silent about “a cutting unit disposed along the first conveying passage at a position downstream of the image recording unit in the first conveying direction, the cutting unit being configured to cut the sheet; (c) cutting, using the cutting unit, the sheet on which the image has been recorded in the (b) recording at a cutting position on the sheet to divide the sheet into a first sheet on which the image has been recorded and a second sheet on which the image has not been recorded; and (e) conveying the second sheet to the second conveying passage”.

4.	Japanese Patent application publication number 2011121777 to Kimura also disclosed a similar invention in Fig. 1, with a cutter for splitting a first recording medium in half when a second recording medium of half the size of that of the first recording medium runs out in a recording apparatus. 
 	Unlike in the instant application, Kimura is silent about “a cutting unit disposed along the first conveying passage at a position downstream of the image recording unit in the first conveying direction, a second conveying passage in which the sheet is conveyed in a second conveying direction different from the first conveying direction, the second conveying passage being connected to the first conveying passage at a merging position on the first conveying passage positioned upstream of the image recording unit in the first conveying direction; and a controller configured to perform: (a) conveying the sheet mounted on the feeding tray to the image recording unit; (b) recording, using the image recording unit, an image on the sheet; (c) cutting, using the cutting unit, the sheet on which the image has been recorded in the (b) recording at a cutting position on the sheet to divide the sheet into a first sheet on which the image has been recorded and a second sheet on which the image has not been recorded; (d) discharging the first sheet to an outside; and (e) conveying the second sheet to the second conveying passage”. 

5.	Japanese Patent application publication number 04071873 to Takita also disclosed a similar invention in Fig. 1, with a cutter for cutting a printing medium in half and transporting half of the recording media on a separate path while waiting to be printed thereon. Takita is also silent about “a cutting unit disposed along the first conveying passage at a position downstream of the image recording unit in the first conveying direction, a second conveying passage in which the sheet is conveyed in a second conveying direction different from the first conveying direction, the second conveying passage being connected to the first conveying passage at a merging position on the first conveying passage positioned upstream of the image recording unit in the first conveying direction; and a controller configured to perform: (a) conveying the sheet mounted on the feeding tray to the image recording unit; (b) recording, using the image recording unit, an image on the sheet; (c) cutting, using the cutting unit, the sheet on which the image has been recorded in the (b) recording at a cutting position on the sheet to divide the sheet into a first sheet on which the image has been recorded and a second sheet on which the image has not been recorded; (d) discharging the first sheet to an outside; and (e) conveying the second sheet to the second conveying passage”.

6.	The disclosure of the instant application is pertinent because the Applicant’s disclosure reduces printing media waste, while improving the autonomy of the printing apparatus. The Disclosure also reduces the occurrence of paper jams while reducing the printing time of the recording apparatus.

7.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853